             Case 1:19-cv-10339-DJC Document 1 Filed 02/21/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________________________

TRUSTEES OF THE MASSACHUSETTS LABORERS’
HEALTH AND WELFARE FUND, MASSACHUSETTS
LABORERS’ PENSION FUND, MASSACHUSETTS
LABORERS’ ANNUITY FUND, NEW ENGLAND
LABORERS’ TRAINING TRUST FUND and
MASSACHUSETTS LABORERS’ LEGAL SERVICES FUND,                          C.A. No.
                  Plaintiffs,

                               vs.

F.C. CONSTRUCTION CORPORATION,
                  Defendant.

____________________________________________________


                                     VERIFIED COMPLAINT

                                     NATURE OF ACTION

        1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act (“LMRA”), as amended, 29 U.S.C.

§185, by employee benefit plans to enforce the obligations to make contributions and pay interest

due to the plans under the terms of a collective bargaining agreements and the plans.

                                         JURISDICTION

        2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and concurrent jurisdiction pursuant to §301 of the

LMRA, as amended, 29 U.S.C. §185, without respect to the amount in controversy or the

citizenship of the parties.
             Case 1:19-cv-10339-DJC Document 1 Filed 02/21/19 Page 2 of 7



                                            PARTIES

        3.       The Massachusetts Laborers’ Health and Welfare Fund is an “employee welfare

benefit plan” within the meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health,

dental and prescription benefits and life insurance, accident insurance, and accident and sickness

benefits to participants. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, (“the Fund office”) within this judicial district.

        4.       The Massachusetts Laborers’ Pension Fund is an “employee pension benefit plan”

within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). It provides participants with

a defined pension benefit. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, within this judicial district.

        5.       The Massachusetts Laborers’ Annuity Fund is an “employee pension benefit plan”

within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). This Fund is a defined

contribution fund. The Fund is governed by its Trustees and is administered at 1400 District

Avenue, Burlington, Massachusetts, within this judicial district.

        6.       The New England Laborers’ Training Trust Fund is an “employee welfare benefit

plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). This Fund trains apprentices

and journey workers in the construction industry. The Fund is governed by its Trustees and is

administered at 37 East Street, Hopkinton, Massachusetts, within this judicial district.

        7.       The Massachusetts Laborers’ Legal Services Fund is an “employee welfare benefit

plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The Fund is governed by its

Trustees and is administered at 1400 District Avenue, Burlington, Massachusetts, within this

judicial district.




                                                 2
            Case 1:19-cv-10339-DJC Document 1 Filed 02/21/19 Page 3 of 7



       8.      The Health and Welfare, Pension, Annuity, Training and Legal Services Funds are

multi-employer plans within the meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They are

hereinafter collectively referred to as “the Funds.” The Funds are third party beneficiaries of the

collective bargaining agreement between Defendant F.C. Construction Corporation (“F.C.”) and

the Massachusetts & Northern New England Laborers’ District Council (“Union”).

       9.      Defendant F.C. is a Massachusetts corporation with a principal place of business

at 133 State Road, Westport, Massachusetts, and is an employer engaged in commerce within the

meaning of §3(5) and (12) of ERISA, 29 U.S.C. §1002(5) and (12) and within the meaning of

§301 of the LMRA, 29 U.S.C. §185.

                            GENERAL ALLEGATIONS OF FACT

       10.     On or about August 5, 2008, F.C. signed a Memorandum of Agreement, in which

it agreed in writing and in relevant part to be bound to the terms of four collective bargaining

agreements entered into by the Union on behalf of its local unions, and various contractors and

construction associations throughout the Union’s territorial jurisdiction. A copy of that

Memorandum of Agreement (“MOA”) is attached hereto as Exhibit A.

       11.     Pursuant to its having signed the MOA, F.C. became bound to the terms of the

Building and Site Agreement between the Union and the Associated General Contractors of

Massachusetts, Inc. and Building Trades Employers’ Association of Boston and Eastern

Massachusetts, Inc.; the Building and Site Agreement between the Union and Construction

Industry of Western Massachusetts, Inc.; the Agreement between the Union and the General

Contractors’ Association of Pittsfield, Massachusetts (hereinafter the “CBAs”). All of the

CBAs’ terms that are relevant to this case are materially the same as those contained in the




                                                 3
           Case 1:19-cv-10339-DJC Document 1 Filed 02/21/19 Page 4 of 7



Agreement. A Copy of the relevant pages of the 2016 - 2020 Building and Site Agreement is

attached hereto as Exhibit B.

       12.     The CBA requires employers to make contributions to each of the Plaintiff Funds

for each hour worked by covered employees at rates prescribed therein. See Ex. B, pp. 25-30, 49.

       13.     The CBA also requires employers to remit contributions to the New England

Laborers’ Health and Safety Fund, the New England Laborers’ Labor-Management Cooperation

Trust, the Massachusetts Construction Advancement Program and the Massachusetts Laborers’

Unified Trust (collectively the “non-ERISA Funds”) for each hour worked by covered employees

at prescribed rates. Further, it specifies that dues and contributions to the Laborers’ Political

League (“LPL”) shall be deducted from the pay of each employee and forwarded to the Funds.

Id. at 21-22, 26-27, 31-33.

       14.     The Fund office collects the contributions owed to all of the ERISA and non-

ERISA Funds and the dues owed to the Union.

       15.     All employers that are delinquent in the payment of contributions are charged

interest on the delinquency at the rate of 10 percent per annum, liquidated damages in the amount

of 20 percent of the delinquency, and reasonable attorneys’ fees and costs to collect the

delinquency. See Ex. B, pp. 34-35.

       16.     Signatory contractors such as F.C. are obligated to submit remittance reports each

month, on which they list the hours worked by their employees and calculate the amount of

contributions due the Funds for all work performed by their employees in a given month. They

are also required to submit to periodic audits of their payroll related records.

       17.     F.C. has failed to submit reports or remit contributions for the months of

November and December 2018 and, on information and belief, it employed laborers during that


                                                  4
               Case 1:19-cv-10339-DJC Document 1 Filed 02/21/19 Page 5 of 7



period. In addition, F.C. owes the Funds $2,648.44 in interest on its late-paid October 2018

report.

                               COUNT I - VIOLATION OF ERISA -
                                DELINQUENT CONTRIBUTIONS

          18.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 17 above.

          19.     The failure of F.C. to make payment of all contributions owed to Plaintiff Funds

on behalf of all covered employees violates §515 of ERISA, 29 U.S.C. §1145.

          20.     Absent an order from this Court, F.C. will continue to ignore its obligations to

remit the contributions it owes to the Funds.

          21.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C. §1132(h).

      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT -
           DELINQUENT CONTRIBUTIONS, INTEREST, AND DUES

          22.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 21 above.

          23.     The CBA is a contract within the meaning of §301 of the LMRA, 29 U.S.C. §185.

          24.     The failure of F.C. to pay the contributions it continues to owe for November and

December 2018, to remit the deducted dues and $2,648.44 in interest and to submit remittance

reports violates the terms of the CBA.

          WHEREFORE, Plaintiffs request this Court grant the following relief:

          a.      Order the attachment of the machinery, inventory, bank accounts and accounts

receivable of F.C.;




                                                   5
            Case 1:19-cv-10339-DJC Document 1 Filed 02/21/19 Page 6 of 7



       b.      Order F.C. to make available to the Plaintiff Funds or their duly authorized

representative all of its payroll records, including, but not limited to, file copies of contribution

reports, payroll tax returns, employees’ earning records and hours worked, weekly payroll

registers, certified payrolls, cash disbursement journals and a complete listing of all job locations

from its last audited date until the date of the Court’s order for the purpose of ascertaining the

amounts, if any, of unpaid contributions owed for that period;

       c.      Enter a preliminary and permanent injunction enjoining F.C. from refusing or

failing to permit the Plaintiff Funds to audit the payroll records as prayed for in the preceding

paragraph;

       d.      Enter a preliminary and permanent injunction enjoining F.C. from refusing or

failing to pay contributions, dues and interest owed to the Funds;

       e.      Enter judgment in favor of the Funds on Count I in the amount of all contributions

due for the months of November and December 2018, plus any additional amounts determined

by the Court to be owed to the Funds or which may become due during the pendency of this

action, together with interest on the unpaid contributions at 10 percent per annum, liquidated

damages in an amount equal to 20 percent of the total of unpaid contributions or the total interest

owed, whichever is greater, reasonable attorneys’ fees, and costs, all pursuant to 29 U.S.C.

§1132(g)(2);

       f.      Enter judgment in favor of the Funds on Count II in the amount of any unpaid

contributions and dues owed for November and December 2018, plus $2,648.44 in interest on

late-paid contributions and any additional amounts determined by the Court to be owed to the

Funds or which may become due during the pendency of this action; and




                                                   6
Case 1:19-cv-10339-DJC Document 1 Filed 02/21/19 Page 7 of 7




    21
